          Case 1:18-cr-00413-VM Document 127 Filed 08/21/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------ x
                                                                                   8/21/2020
                                :
 UNITED STATES OF AMERICA       :
                                :
       -v.-                     :                        18 Cr. 413 (VM)
                                :
 EDDIE COTTO,                   :
                                :
                 Defendant.     :
 ------------------------------ X


               Upon the application of the United States of America, AUDREY STRAUSS,

Acting United States Attorney for the Southern District of New York, by and through Assistant

United States Attorneys Tim Capozzi, Aline R. Flodr, and Emily Johnson, of counsel, for an order

precluding the dissemination of material related to a government cooperator (“Cooperator-1”)

produced pursuant to Title 18, United States Code, Section 3500 (“Cooperator-1 3500 material”),

with the consent of defendant EDDIE COTTO (the “defendant”) and his defense counsel, it is

hereby ORDERED that:

               1. Defense counsel must destroy or return to the Government all Cooperator-1

3500 material (including all copies), at the conclusion of the sentencing in this matter or when any

appeal has become final;

               2. The defense (including the defendant and defense counsel) is precluded from

disseminating any Cooperator-1 3500 material (and any copies) to anyone beyond the defendant,

defense counsel, any paralegal or staff employed by the defense, and any court-appointed experts;

and

               3.   The defendant himself is precluded from taking any Cooperator-1 3500

material (or any copies) with him into any jail facility, or possessing any Cooperator-1 3500
          Case 1:18-cr-00413-VM Document 127 Filed 08/21/20 Page 2 of 2




material in any jail facility, either beforn, <luring1 or after sentencing; except that the defendant

may review Cooperator-! 3500 material when in the presence of clefonse counsel.



AGREED AND CONSENTED TO:

         AUDREY STRAUSS
         Acting United States Attorney


By;




Dated;          New York; New York
                   g
                Au.u_ st ='
                         21 2020


                                              THE HONORABLE VICTOR MARRERO
                                              UNITED STATES DISTRICT JUDGE
